DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a CONTINUATION of 17/084,542 filed 10/29/2020 now PATENT 11223719. 17/084,542 is a CONTINUATION of 16/335,101 filed 03/20/2019 now PATENT 10855832. 16/335,101 is a 371 of PCT/KR2017/010477 filed 09/22/2017. PCT/KR2017/010477 has PRO 62/398,817 filed 09/23/2016. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/23/2021 is considered and attached.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



5.	Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10855832B2 in view of claim 1 of U.S. Patent No. 11223719B2.  
	
Present application 
US Patent No. 10855832B2
US Patent No. 11223719B2
1. A mobile communication terminal operating in a lock mode and an unlock mode comprising: a display unit which is capable of being turned off in its off-state but being turned on in its on-state; and a directional input unit which is capable of receiving a first user input and a second user input which are provided by a user in a first direction and in a second direction, respectively, wherein said first and second directions are different from each other, wherein, upon receiving a single user input provided by said user in one of said first and second directions in said on-state, said terminal runs one of a first selected operation and a second selected operation, respectively in response to said receiving, without having to receive any additional user input from said user other than said single user input, and wherein said first and second selected operations are different from each other. 
1. A mobile communication terminal comprising: a display unit which is turned off in an off-state but turned on in an on-state; and a directional input unit which receives one of a first user input and a second user input when said one of said user inputs is provided to at least a portion of said directional input unit in a first direction and a second direction, respectively, wherein said second direction is different from said first direction, wherein said terminal receives said one of said user inputs when said display unit is in said off-state, runs an activation operation of turning on said display unit in response to said received user input, without having to receive any additional user input from a user, wherein said terminal runs one of a first selected operation and a second selected operation when said received user input is one of said first and second user inputs, respectively, without having to receive said additional user input from said user, and wherein said first selected operation is different from said second selected operation, whereby said terminal seamlessly runs said activation operation as well as one of said first and second selected operations in response to one of said first and second user inputs, respectively, without having to receive said additional user input from said user. 
Claim 3. The terminal of claim 1, wherein, when said user fails said authenticating, said terminal turns on said display unit and displays a lock screen on said display unit. 
Claim 2
Claim 2
Claim 3
Claim 3
Claims 8 & 12

Claim 5
Claim 3

Claim 6
Claim 4

Claim 8
Claim 6

Claim 9
Claim 8
Claim 3
Claim 10
Claim 8
Claim 3
Claim 11
Claims 8 & 12

Claim 12
Claim 8
Claim 13
Claim 4
Claim 8
Claim 13
Claim 13
Claim 3

Claim 14
Claim 4

Claim 16
Claim 6

Claim 18

Claim 3
Claim 19
Claim 15 
Claim 3
Claim 20
Claim 15
Claim 3
Claim 21
Claims 8, 12

Claim 22
Claim 8
Claim 13
Claim 23

Claim 24
Claim 24

Claim 26
Claim 25

Claim 5
Claim 26
Claim 3

Claim 27
Claim 3
Claim 9
Claim 29
Claim 5

Claim 30
Claim 6

Claim 31

Claim 15
Claim 32

Claim 3
Claim 33

Claim 2
Claims 7, 15 and 28
Claims1, 8



Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention that mobile communication terminal operates in a lock mode and an unlock mode since Patent 11223719B2 at claim 3 discloses a lock screen during user’s failure to properly authenticate the device which also implies that while user being successful at properly authenticating would operate in an unlocked state. 
Allowable Subject Matter
6.	Claims 1-33 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  

The claims are allowed for similar reasons to that given in the notice of allowanced dated 07/30/2020 in the parent application 16/335101. In regards to the independent claims 1, 9 and 19, Swink reference of record does not disclose the claims as a whole. Swink reference discloses at least two sequential user inputs to turn on the display and unlocking the communication device as opposed to what is recited in the claims that no additional user input from said user is required for the said function.  
Accordingly, the independent claims 1, 9 and 19 are allowed. 
The dependent claims 2-8 are also indicated as allowable based on their dependencies from the independent claim 1. The dependent claims 10-18 are also indicated as allowable based on their dependencies from the independent claim 9. The dependent claims 20-33 are also indicated as allowable based on their dependencies from the independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627